Order modified so as to provide that the direction for the appointment of Anna Rosenstein as receiver of the alleged partnership business and property be stricken out and that the alleged partnership business be continued by defendant during the pendency of this action upon his filing, within five days from the entry of the order herein, an undertaking, -with corporate surety, in an amount to be stated in the order, under and pursuant to the provisions of section 75 of the Partnership Law;  and by adding at the end of the order, after the word “ partnership,” the words “ except as may be necessary and proper on the part of the defendant in the performance of his duties thereunder.” As so modified the order is affirmed, with ten dollars costs and disbursements to appellant. No opinion. Lazansky, P. J., Kapper, Hagarty, Tompkins and Davis, JJ., concur. Settle order on notice.